Title: To Benjamin Franklin from the Marquis de Condorcet, 2 December 1773
From: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de
To: Franklin, Benjamin


A paris ce 2 Xbre [1773]
Voici, mon cher et illustre confrere, quelques questions que je prends la liberté de proposer à la Société philosophique de Philadelphie, et dont je vous supplie de vouloir bien me procurer la reponse.
1°. Si les pierres calcaires et les silex renfermant des productions marines, ou des empreintes de productions marines, ces productions soit coquilles soit empreintes de poissons ou de végetaux appartiennent-elles à des especes conues, et ces especes se rencontrent elles dans les mers voisines de Philadelphie ou dans des mers eloignées? (Les analogues vivans des fossiles que nous trouvons en france n’existent souvent que dans les mers voisines de l’équateur.) A quelle hauteur sur les montagnes et a quelle profondeur sous la terre trouve-t-on de ces productions? Se rencontrent-elles egalement dans les montagnes qui ont une forme piramidale et dans celles dont la forme est hemi-spherique? Y’a t’on trouvé des os fossiles et à quelles especes appartiennentils?
2°. A-t-on pour la direction de l’aiguille aimantée des observations faites soit a Philadelphie soit dans les colonies voisines de maniere qu’on sache quels ont été dans le même lieu les changemens que cette direction a éprouvés année par année? (Les observations faites à Paris semblent indiquer que l’aiguille y décrit de grandes oscillations en sorte que sa plus grande vitesse a repondu a l’annee 1684, et à quatre degrés environs vers l’ouest, et la durée de l’oscillation serait entre un siecle et demi et deux siecles.) Si on a de bonnes observations faites à peu près année par année à Philadelphie je voudrais en avoir une table.
3°. Les hauteurs du Barometre ont elles avec les changemens de tems les mêmes rapports que dans notre Continent? Cela doit être en general mais il peut y avoir quelques singularités capables de jetter un grand jour sur la science métereologique science importante et qui est encore dans son enfance puisque nous ignorons même quelle partie dans le changemens du poids de l’atmosphere est due à l’effet des corps celestes et quelle partie est due à des causes locales, que nous n’avons que des conjectures sur les formation de la plupart des météores.
4°. Je voudrais savoir si dans les colonies anglaises, il y a des Negres qui ayant eu leur liberté y aient vecu sans se mêler avec les blancs. Si leurs enfans négres nés libres et elevés come libres ont conservé l’esprit et le caractere negre ou ont pris le caractere Europeen. Si on a vu des gens d’esprit parmi eux.
5°. Si l’on rencontre dans les plaines ou sur les montagnes de l’amerique des pierres qui come la basalte, et la pierre ponce paraissent devoir leur origine à des volcans, si on y trouve des charbons de terre, des houilles inflammables ou non inflammables, et si ces productions sont au dessus ou au dessous de quelques bancs de coquilles.
Je me flatte, mon cher et illustre confrère que [vous] voudrez bien me faire avoir une réponse à ces questions, quoique je n’aie jamais eu le bonheur de voir le promethée moderne. J’ai l’honeur d’être avec l’attachement le plus inviolable, monsieur et cher confrere votre très humble et très obeissant serviteur
Le M[arqu]is de CondorcetSec. [de l’Aca]démie des Sciences rue de Louis le grand.
 
Addressed: To / Franklin Esq. Agent / of the English colonys / London
Endorsed: M. Condorcet
